DETAILED ACTION
Response to Amendment
In light of the amended claims, the previous 112(b) claim rejections have been overcome.
In light of the amended claims, the claims remain rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 08/12/2021, the following has occurred: claims 1, 4, 6-7, 8-12, 16, and 18-20 have been amended; claims 2-3 were canceled; claims 5, 8, 13-15, and 17 remained unchanged; and no new claims have been added.
Claims 1 and 4-20 are pending.
Effective Filing Date: 04/13/2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 112 Rejections:
Applicant amended the claims, and accordingly, the claims overcome the previous 35 U.S.C. 112(b) rejection. Examiner withdraws the previous 112(b) rejection.

35 U.S.C. 101 Rejections:
Applicant argues with respect to the newly amended limitations. These limitations have been further addressed in the 35 U.S.C. rejections section below.
Applicant states that the judicial exception is integrated into a practical application because of “said collecting…” step and “packaging said at least…” step. Examiner respectfully disagrees. As further explained in the 101 rejection below, both the collecting step and the packaging step are part of the abstract idea. Thus, these are not additional elements that integrate the abstract idea into a practical application.
Furthermore, Applicant claims that the judicial exception provides an improvement to another technology or technical field. Applicant claims that automating dispensing of pharmaceuticals is a technical challenge. Examiner respectfully disagrees. As further explained below in the 101 rejection section, humans can reasonably determine a change in a physical status of a patient and amend a prescription to be dispensed to reflect this change.
Lastly, Applicant claims that the invention amounts to significantly more than the abstract idea. Examiner respectfully disagrees. The usage of a dispensing unit to determine an amended dispensing regime is written into the claims in a manner that is merely applying it to generic computer components. Additionally, Applicant recites steps that are part of the abstract idea. The abstract idea is directed to certain methods of organizing human activity. In particular, these steps address the collection of patient information to determine a status and changing the prescription to address a change in status of a patient. Humans can reasonably perform the mentioned steps, thusly these 

35 U.S.C. 103 Rejections:
Applicant made arguments directed towards the newly amended claim limitations. These arguments are further addressed below in the 35 U.S.C. rejection section with new art to address these amended claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1 and 4-11 are drawn to a method and claims 12-20 are drawn to a unit/system, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) receiving at least one pharmaceutical dispensing regime for each one of said plurality of patients from at least one physician; said at least one pharmaceutical dispensing regime comprising at least one pharmaceutical dispensing schedule comprising at least one time of dispensing pharmaceuticals, at least one pharmaceutical and at least one pharmaceutical dispensing quantity, 2) automatically collecting status information of each one of said plurality of patients at a determined time before said time of dispensing pharmaceuticals and before said pharmaceutical dispensing machine commences said pharmaceutical dispensing process; said collecting comprises requesting information data of at least one of physiological status, physical status and mental status of each one of said plurality of patients, 3) automatically assessing a status of each one of said plurality of patients according to said collected status information; said assessing comprises comparing said status of each one of said plurality of patients with at least one reference data, 4) automatically assessing when said status of each one of said plurality of patients differs from said reference data; and said difference affects said at least one pharmaceutical dispensing regime, 5) automatically amending said at least one pharmaceutical dispensing regime according to said status of each one of said plurality of patients to create at least one amended pharmaceutical dispensing regime when said difference in said status from said reference data of each one of said plurality of patients affects said at least one pharmaceutical dispensing regime, 36) automatically instructing to dispense said at least one pharmaceutical according to said at least one amended 7) packaging said at least one pharmaceutical for each one of said plurality of patients in individual packages according to said at least one amended pharmaceutical dispensing regime, and 8) dispensing said at least one pharmaceutical in said individual packages according to said at least one amended pharmaceutical dispensing regime. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people including following rules or instructions. Independent claim 12 recites similar limitations and is also directed to an abstract idea under the same analysis.
Depending claims 4-11 and 13-20 include all of the limitations of claims 1 and 12, and therefore likewise incorporate the above-described abstract idea. The limitations of depending claims 4-11 and 13-20 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 4-11 and 13-20 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 12 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using an 1) pharmaceutical dispensing machine, 2) at least one sensor, and an 3) automatic pharmaceutical dispensing assessment unit comprising, 3a) at least one processor device, 3b) at least one computer readable medium having computer program instructions thereon, and 3c) at 
The 1) pharmaceutical dispensing machine and 3) automatic pharmaceutical dispensing assessment unit comprising, 3a) at least one processor device, 3b) at least one computer readable medium having computer program instructions thereon, and 3c) at least one communication unit in communication with at least one server of a pharmaceutical dispensing system, at least one patient assessment unit, and at least one pharmaceutical dispensing machine in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that they amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, page 22, line 24 to page 23, line 3 for the automatic pharmaceutical dispensing assessment unit and page 27, lines 14-26 for pharmaceutical dispensing machine).
The 2) at least one sensor adds insignificant extra-solution activity to the abstract idea. The recitation of the sensor amounts to a step of mere data gathering.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an 1) automatic pharmaceutical dispensing unit, 2) at least one sensor, and a 3) pharmaceutical dispensing machine to perform the claimed steps amounts to no more than insignificant extra-solution activity or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain methods of human activity. Specifically, MPEP 2106.05(f) and MPEP 2106.05(g)
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)).

The 2) at least one sensor in these steps add insignificant extra-solution activity/pre-solution activity to the abstract idea. Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams–similarly, the current invention utilizes the sensor to obtain physiological values for a patient, which are then utilized to determine a regime and dispensed medication.
Furthermore, the current invention determines regime/medication and dispenses the medication utilizing an 1) automatic pharmaceutical dispensing unit and a 3) pharmaceutical dispensing machine, thus the machine and unit are adding the words “apply it” with mere instructions to implement the abstract idea on a computer. Mere instructions to apply an exception using a generic computer component and insignificant (Step 2B: NO).

Claims 1 and 4-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 6-12, 14-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2020/092756A to Parrish in view of in view of U.S. 2016/0085927 to Dettinger et al. further in view of U.S. 2017/0057682 to Chudy.
As per claim 1, Parrish teaches a method of managing a pharmaceutical dispensing process for a plurality of patients, the method performed by a pharmaceutical dispensing machine, the method comprising:
--receiving, at an automatic pharmaceutical dispensing assessment unit, at least one pharmaceutical dispensing regime for each one of said plurality of patients from at least one physician; (see: page 15, lines 2-4 where a prescription input 10 is received by the rules engine 25 (an automatic pharmaceutical dispensing assessment unit). Also see: page 12, lines 1-8 where this prescription input is generated by an authorized doctor) said at least one pharmaceutical dispensing regime comprising at least one pharmaceutical dispensing schedule comprising at least one time of dispensing pharmaceuticals, at least one pharmaceutical and at least one pharmaceutical dispensing quantity; (see: page 12, lines 1-8 where there is a prescription input comprises an order to deliver a particular medication to a particular patient in a particular dosage at a particular time, etc. Also see: page 31, lines 4-6 where there is a delivery schedule)
--automatically collecting, at an automatic pharmaceutical dispensing assessment unit, status information of each one of said plurality of patients at a determined time before said time of dispensing pharmaceuticals and before said pharmaceutical dispensing machine commences said pharmaceutical dispensing process; (see: page 15, lines 2-12 where the rules engine (assessment unit) is automatically collecting a patient’s current medical condition/status. This is done before a dispensing occurs) said collecting comprises requesting information data of at least one of physiological status, physical status and mental status of each one of said plurality of patients; (see: page 14, lines 3-17 where there is a current medical condition of physiologic measures. The EMR system here collects this physiologic data/status information from the patient. The CPU accesses this information)
--automatically assessing, at an automatic pharmaceutical dispensing assessment unit, a status of each one of said plurality of patients according to said collected status information; (see: page 14, line 18 to page 15, line 4 where the rules engine assesses the current medical condition of the patient with regards to the prescription information) said assessing comprises comparing said status of each one of said plurality of patients with at least one reference data; (see: page 19, line 6 to page 20, line 3 where the current status information is being assessed with at least one reference data (rules for checking appropriateness)) and
--automatically assessing, at an automatic pharmaceutical dispensing assessment unit, when said status of each one of said plurality of patients differs from said reference data; (see: page 19, line 6 to page 20, line 3 where the current status information is being assessed with at least one reference data (rules for checking appropriateness). Also see: page 21, lines 5-12 where if there is a change in the patient’s condition (or if the status differs from the appropriateness data) the CPU would set an appropriate flag for the medication order) and said difference affects said at least one pharmaceutical dispensing regime (see: page 21, lines 5-8 where the difference affects each medication order).
Parrish may not further, specifically teach:
1) --automatically amending, at an automatic pharmaceutical dispensing assessment unit, said at least one pharmaceutical dispensing regime according to said status of each one of said plurality of patients to create at least one amended pharmaceutical dispensing regime when said difference in said status from said reference data of each one of said plurality of patients affects said at least one pharmaceutical dispensing regime;
2) --automatically instructing, at an automatic pharmaceutical dispensing assessment unit, said pharmaceutical dispensing machine to dispense said at least one pharmaceutical according to said at least one amended pharmaceutical dispensing regime;
3) --packaging said at least one pharmaceutical for each one of said plurality of patients in individual packages according to said at least one amended pharmaceutical dispensing regime, and
4) --dispensing by said pharmaceutical dispensing machine said at least one pharmaceutical in said individual packages according to said at least one amended pharmaceutical dispensing regime.

Dettinger et al. teaches:
1) --automatically amending, at an automatic pharmaceutical dispensing assessment unit, said at least one pharmaceutical dispensing regime according to said status of each one of said plurality of patients to create at least one amended pharmaceutical dispensing regime (see: paragraphs [0021] and [0048] where an alteration to a care plan may be done based on threshold conditions being met with respect to patient information such as biometrics. These alteration to a care plan may include adjustments to prescriptions. Thus, the dispensing regime here (care plan that uses prescriptions) is automatically amended by the care platform (assessment unit) based on the status of each patient (patient information such as biometric information). An amended care plan is thusly formed) when said difference in said status from said reference data of each one of said plurality of patients affects said at least one pharmaceutical dispensing regime (see: paragraphs [0021] and [0048] where the changes to the care plan occur upon the threshold conditions being satisfied. The difference here is whether a threshold is satisfied or not. When the threshold is satisfied, it affects the care plan).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) automatically amend, at an automatic pharmaceutical dispensing assessment unit, said at least one pharmaceutical dispensing regime according to said status of each one of said plurality of patients to create at least one amended pharmaceutical dispensing regime when said difference in said status from said reference data of each one of said plurality of patients affects said at least one pharmaceutical dispensing regime as taught by Dettinger et al. in the method as taught (see: paragraph [0005] of Dettinger et al.).

Chudy teaches:
2) --automatically instructing, at an automatic pharmaceutical dispensing assessment unit, said pharmaceutical dispensing machine to dispense said at least one pharmaceutical according to said at least one amended pharmaceutical dispensing regime; (see: paragraph [0060] where the unit 13 may operate under control of instructions to dispense required medicaments to fulfill any pending prescription orders)
3) --packaging said at least one pharmaceutical for each one of said plurality of patients in individual packages according to said at least one amended pharmaceutical dispensing regime, (see: paragraph [0058] where any medicament that is outputted is directed towards a packaging unit for packaging. Also see: paragraph [0143] where medicaments are blister packaged) and
4) --dispensing by said pharmaceutical dispensing machine said at least one pharmaceutical in said individual packages according to said at least one amended pharmaceutical dispensing regime (see: FIGS. 18 and 19 and paragraphs [0063] – [0064] where the medicament is dispensed and then packaged. The packaging step is also a step of dispensing. Also see: paragraph [0154] where the blister packs are ejected (dispensed)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) automatically instruct, at an automatic pharmaceutical dispensing 3) package said at least one pharmaceutical for each one of said plurality of patients in individual packages according to said at least one amended pharmaceutical dispensing regime, and 4) dispense by said pharmaceutical dispensing machine said at least one pharmaceutical in said individual packages according to said at least one amended pharmaceutical dispensing regime as taught by Chudy in the method as taught by Parrish and Dettinger et al. in combination with the motivation(s) of improve the responsiveness of the dispensing process to the needs of patients served by the pharmacy (see: paragraph [0010] of Chudy).

As per claim 6, Parrish, Dettinger et al., and Chudy in combination teaches the method of claim 1, see discussion of claim 1. Parrish may not further, specifically teach wherein said assessing a status of each one of said plurality patients comprises measuring at least one physiological parameter of said patient.
Dettinger et al. further teaches wherein said assessing a status of each one of said plurality patients comprises measuring at least one physiological parameter of said patient (see: paragraph [0033] where there is a sensor 141 that captures biometric data from the patient. Chudy further teaches providing services to a plurality of patients in paragraph [0134]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 7, Parrish, Dettinger et al., and Chudy in combination teaches the method of claim 1, see discussion of claim 1. Parrish may not further, specifically teach wherein said assessing a status of each one of said plurality of patients comprises connecting each one of said plurality of patients to at least one sensor.
Dettinger et al. further teaches wherein said assessing a status of each one of said plurality of patients comprises connecting each one of said plurality of patients to at least one sensor (see: paragraph [0033] where there is a sensor 141 that captures biometric data from the patient. Chudy further teaches providing services to a plurality of patients in paragraph [0134]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Parrish, Dettinger et al., and Chudy in combination teaches the method of claim 1, see discussion of claim 1. Parrish may not further specifically teach wherein said amending said at least one pharmaceutical dispensing regime further comprises notifying said at least one physician of said at least one amended pharmaceutical dispensing regime. 
Dettinger et al. further teaches wherein said amending said at least one pharmaceutical dispensing regime further comprises notifying said at least one physician of said at least one amended pharmaceutical dispensing regime (see: paragraph [0048] where proposed case place alterations may be provided to the care provider).
(see: paragraph [0048] of Dettinger et al.).

As per claim 9, Parrish, Dettinger et al., and Chudy in combination teaches the method of claim 1, see discussion of claim 1. Parrish may not further, specifically teach wherein said assessing a status of each one of said plurality of patients comprises sending information about said assessment status to at least one server to be analyzed by an assessment tool software.
Dettinger et al. teaches wherein said assessing a status of each one of said plurality of patients comprises sending information about said assessment status to at least one server to be analyzed by an assessment tool software (see: paragraph [0055] where the care platform server 500 is configured to generate a care plan that may be customized for the individual. Also see: FIG. 5 and paragraph [0015]. The server here is receiving information about a patient’s status and is also analyzing this information to adjust the care plan. Chudy further teaches providing services to a plurality of patients in paragraph [0134]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 10, Parrish, Dettinger et al., and Chudy in combination teaches the method of claim 1, see discussion of claim 1. Parrish may not further, specifically teach wherein said assessing a status of each one of said plurality of patients further comprises revising said pharmaceutical dispensing regime to assess if said physician provided conditions on which said pharmaceutical dispensing regime needs to be amended according to a status of each one of said plurality of patients close to the time of dispensing pharmaceuticals.
Dettinger et al. further teaches wherein said assessing a status of each one of said plurality of patients further comprises revising said pharmaceutical dispensing regime to assess if said physician provided conditions on which said pharmaceutical dispensing regime needs to be amended according to a status of each one of said plurality of patients close to the time of dispensing pharmaceuticals (see: paragraph [0048] where the care provider may customize the selected care plan alteration. This is done before the time of dispensing the drug because the provider must authorize the dispensing of the drug. Chudy further teaches providing services to a plurality of patients in paragraph [0134]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 11, Parrish, Dettinger et al., and Chudy in combination teaches the method of claim 1, see discussion of claim 1. Parrish may not further, specifically teach wherein said assessing when said status of each one of said plurality of patients affects said at least one pharmaceutical dispensing regime comprises comparing one or more selected from the group consisting of: said status information with data located in a server, said status information with historical status data content, said status information with assessment data, said status information with status information from other patients in the vicinity of said patient, and any combination thereof.
Dettinger et al. teaches wherein said assessing when said status of each one of said plurality of patients affects said at least one pharmaceutical dispensing regime comprises comparing one or more selected from the group consisting of: said status information with data located in a server, said status information with historical status data content, said status information with assessment data, said status information with status information from other patients in the vicinity of said patient, and any combination thereof (see: paragraph [0037] where event rules are created based on patient information and patient information includes treatment history of the patient. Further see: paragraphs [0051]-[0053] where patient status data is received in the form of biometric data and then the data is monitored and compared with event rules. This corresponds with “said status information with historical status data content”. Chudy further teaches providing services to a plurality of patients in paragraph [0134]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 12, Parrish teaches an automatic pharmaceutical dispensing assessment unit for a pharmaceutical dispensing system that performs at least one pharmaceutical dispensing process for a plurality of patients, the unit comprising:
--at least one processor device; (see: page 11, lines 14-20 where there is a CPU)
--at least one computer readable medium having computer program instructions thereon; (see: page 11, lines 14-20 where there is a rules engine)
--at least one communication unit (see: page 11, lines 14-20 and page 12, lines 15-16 where there is a database 15 configured to communicate with the CPU. Thus, there is a communication unit) in communication with:
--at least one server of a pharmaceutical dispensing system; (see: page 11, lines 14-20 and page 12, lines 15-16 where there is a database 15 (at least one server) configured to communicate with the CPU) and
--at least one patient assessment unit; (see: page 11, lines 14-20 and page 15, lines 2-4 where the rules engine communicates with the CPU)
--wherein said at least one processor device execute said program instructions to perform actions, including:
--receiving at least one pharmaceutical dispensing regime for each one of said plurality of patients from at least one physician; (see: page 15, lines 2-4 where a prescription input 10 is received by the rules engine 25 (an automatic pharmaceutical dispensing assessment unit). Also see: page 12, lines 1-8 where this prescription input is generated by an authorized doctor) said at least one pharmaceutical dispensing regime comprising at least one pharmaceutical dispensing schedule comprising at least one time of dispensing pharmaceuticals, at least one pharmaceutical and at least one pharmaceutical dispensing quantity; (see: page 12, lines 1-8 where there is a prescription input comprises an order to deliver a particular medication to a particular patient in a particular dosage at a particular time, etc. Also see: page 31, lines 4-6 where there is a delivery schedule)
--automatically collecting status information of each one of said plurality of patients by said at least one patient assessment unit at a determined time before said time of dispensing pharmaceuticals and before said pharmaceutical dispensing machine commences said pharmaceutical dispensing process; (see: page 15, lines 2-12 where the rules engine (assessment unit) is automatically collecting a patient’s current medical condition/status. This is done before a dispensing occurs) said collecting comprises requesting information data of at least one of physiological status, physical status and mental status of each one of said plurality of patients; (see: page 14, lines 3-17 where there is a current medical condition of physiologic measures. The EMR system here collects this physiologic data/status information from the patient. The CPU accesses this information)
--automatically assessing, by said automatic pharmaceutical dispensing assessment unit, a status of each one of said plurality of patients according to said collected status information; (see: page 14, line 18 to page 15, line 4 where the rules engine assesses the current medical condition of the patient with regards to the prescription information) said assessing comprises comparing said status of each one of said plurality of patients with at least one reference data; (see: page 19, line 6 to page 20, line 3 where the current status information is being assessed with at least one reference data (rules for checking appropriateness)) and
--automatically assessing when said status of each one of said plurality patient differs from said reference data; (see: page 19, line 6 to page 20, line 3 where the current status information is being assessed with at least one reference data (rules for checking appropriateness). Also see: page 21, lines 5-12 where if there is a change in the patient’s condition (or if the status differs from the appropriateness data) the CPU would set an appropriate flag for the medication order) and said difference affects said at least one pharmaceutical dispensing regime (see: page 21, lines 5-8 where the difference affects each medication order).
Parrish may not further, specifically teach:
1) --communication with at least one pharmaceutical dispensing machine;
2) --automatically amending said at least one pharmaceutical dispensing regime according to said status of each one of said plurality of patients to create at least one amended pharmaceutical dispensing regime when said difference in said status from said reference data of each one of said plurality of patient affects said at least one pharmaceutical dispensing regime;
3) --automatically instructing, by said automatic pharmaceutical dispensing assessment unit, said pharmaceutical dispensing machine to dispense said at least one pharmaceutical according to said at least one amended pharmaceutical dispensing regime;6
4) --packaging said at least one pharmaceutical for each one of said plurality of patients in individual packages according to said at least one amended pharmaceutical dispensing regime; and
5) --dispensing by said pharmaceutical dispensing machine said at least one pharmaceutical in said individual packages according to said at least one amended pharmaceutical dispensing regime.

Dettinger et al. teaches:
1) --communication with at least one pharmaceutical dispensing machine; (see: paragraph [0060] where the media is being conveyed to a computer over a network) and
2) --automatically amending said at least one pharmaceutical dispensing regime according to said status of each one of said plurality of patients to create at least one amended pharmaceutical dispensing regime (see: paragraphs [0021] and [0048] where an alteration to a care plan may be done based on threshold conditions being met with respect to patient information such as biometrics. These alteration to a care plan may include adjustments to prescriptions. Thus, the dispensing regime here (care plan that uses prescriptions) is automatically amended by the care platform (assessment unit) based on the status of each patient (patient information such as biometric information). An amended care plan is thusly formed) when said difference in said status from said reference data of each one of said plurality of patients affects said at least one pharmaceutical dispensing regime (see: paragraphs [0021] and [0048] where the changes to the care plan occur upon the threshold conditions being satisfied. The difference here is whether a threshold is satisfied or not. When the threshold is satisfied, it affects the care plan).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) communicate with at least one pharmaceutical dispensing machine and 2) automatically amend said at least one pharmaceutical dispensing regime according to said status of each one of said plurality of patients to create at least one amended pharmaceutical dispensing regime when said difference in said status from said reference data of each one of said plurality of patients affects said at least one pharmaceutical dispensing regime as taught by Dettinger et al. in the system as taught by Parrish with the motivation(s) of using a care plan that is not “one size fits all” because patients vary (see: paragraph [0005] of Dettinger et al.).

Chudy teaches:
3) --automatically instructing, by said automatic pharmaceutical dispensing assessment unit, said pharmaceutical dispensing machine to dispense said at least one pharmaceutical according to said at least one amended pharmaceutical dispensing regime; (see: paragraph [0060] where the unit 13 may operate under control of instructions to dispense required medicaments to fulfill any pending prescription orders)
4) --packaging said at least one pharmaceutical for each one of said plurality of patients in individual packages according to said at least one amended pharmaceutical dispensing regime, (see: paragraph [0058] where any medicament that is outputted is directed towards a packaging unit for packaging. Also see: paragraph [0143] where medicaments are blister packaged) and
5) --dispensing by said pharmaceutical dispensing machine said at least one pharmaceutical in said individual packages according to said at least one amended pharmaceutical dispensing regime (see: FIGS. 18 and 19 and paragraphs [0063] – [0064] where the medicament is dispensed and then packaged. The packaging step is also a step of dispensing. Also see: paragraph [0154] where the blister packs are ejected (dispensed)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) automatically instruct, by said automatic pharmaceutical dispensing assessment unit, said pharmaceutical dispensing machine to dispense said at least one pharmaceutical according to said at least one amended pharmaceutical dispensing regime, 4) package said at least one pharmaceutical for each one of said plurality of patients in individual packages according to said at least one amended pharmaceutical dispensing regime, and 5) dispense by said pharmaceutical dispensing machine said at least one pharmaceutical in said individual packages according to said at least one amended pharmaceutical dispensing regime as taught by Chudy in the system as taught by Parrish and Dettinger et al. in combination with the motivation(s) of improve the responsiveness of the dispensing process to the needs of patients served by the pharmacy (see: paragraph [0010] of Chudy).

As per claim 14, Parrish, Dettinger et al., and Chudy in combination teaches the unit of claim 12, see discussion of claim 12. Parrish may not further, specifically teach wherein said automatic pharmaceutical dispensing assessment unit is located outside said pharmaceutical dispensing machine.
Dettinger et al. further teaches wherein said automatic pharmaceutical dispensing assessment unit is located outside said machine (see: FIG. 1 and paragraph [0024] where there is a care provider environment which includes an assessment unit of a care plan management application. The assessment unit here is located outside of the machine (mobile device) that is within the patient’s environment).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Chudy further teaches a machine as a pharmaceutical dispensing machine (see: 10 of FIG. 1 and paragraph [0040] where there is a dispensing machine).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pharmaceutical dispensing machine as taught by Chudy for the machine as disclosed by Parrish and Dettinger et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Parrish and Dettinger et al. describes a machine where an assessment is being made with regards to a pharmaceutical thus one could substitute where (the location that the assessment is being made) the assessment is being made to obtain predictable results of generating an assessment for determining a pharmaceutical. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 15, Parrish, Dettinger et al., and Chudy in combination teaches the unit of claim 12, see discussion of claim 12. Parrish may not further, specifically teach wherein said automatic pharmaceutical dispensing assessment unit is located at a remote location and in direct communication with said pharmaceutical dispensing machine.
Dettinger et al. further teaches wherein said automatic pharmaceutical dispensing assessment unit is located at a remote location and in direct communication with said machine (see: FIG. 1 and paragraph [0024] where there is a care provider environment which includes an assessment unit of a care plan management application. The assessment unit here is located at a remote location of the care provider’s environment and can communicate with the machine (the mobile device) of the patient’s environment).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Chudy further teaches a machine as a pharmaceutical dispensing machine (see: 10 of FIG. 1 and paragraph [0040] where there is a dispensing machine).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pharmaceutical dispensing machine as taught by Chudy for the machine as disclosed by Parrish and Dettinger et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Parrish and Dettinger et al. describes a machine where an assessment 

As per claim 18, Parrish, Dettinger et al., and Chudy in combination teaches the unit of claim 12, see discussion of claim 12. Parrish may not further, specifically teach wherein automatically assessing a status of each one of said plurality of patients comprises measuring at least one physiological parameter of each one of said plurality of patients.
Dettinger et al. further teaches wherein automatically assessing a status of each one of said plurality of patients comprises measuring at least one physiological parameter of each one of said plurality of patients (see: paragraph [0033] where there is a sensor 141 that captures biometric data from the patient. Chudy further teaches providing services to a plurality of patients in paragraph [0134]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 19, Parrish, Dettinger et al., and Chudy in combination teaches the unit of claim 12, see discussion of claim 12. Parrish may not further, specifically teach wherein said automatically assessing a status of each one of said plurality of patients comprises connecting said patient to at least one sensor.
(see: paragraph [0033] where there is a sensor 141 that captures biometric data from the patient. Chudy further teaches providing services to a plurality of patients in paragraph [0134]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 20, Parrish, Dettinger et al., and Chudy in combination teaches the unit of claim 19, see discussion of claim 19. Parrish may not further, specifically teach wherein said automatically assessing when said status of each one of said plurality of patients affects 61said at least one pharmaceutical dispensing regime comprises comparing one or more selected from the group consisting of: said status information with data located in said server, said status information with historical status data content, said status information with assessment data, said status information with status information from other patients in the vicinity of said patient, and any combination thereof.
Dettinger et al. further teaches wherein said automatically assessing when said status of each one of said plurality of patients affects 61said at least one pharmaceutical dispensing regime comprises comparing one or more selected from the group consisting of: said status information with data located in said server, said status information with historical status data content, said status information with assessment data, said status information with status information from other patients in the vicinity of (see: paragraph [0037] where event rules are created based on patient information and patient information includes treatment history of the patient. Further see: paragraphs [0051]-[0053] where patient status data is received in the form of biometric data and then the data is monitored and compared with event rules. This corresponds with “said status information with historical status data content”. Chudy further teaches providing services to a plurality of patients in paragraph [0134]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2020/092756A to Parrish in view of in view of U.S. 2016/0085927 to Dettinger et al. further in view of U.S. 2017/0057682 to Chudy as applied to claim 12, further in view of U.S. 2019/0206540 to Agassi et al.
As per claim 13, Parrish, Dettinger et al., and Chudy in combination teaches the unit of claim 12, see discussion of claim 12. The combination may not further, specifically teach wherein said automatic pharmaceutical dispensing assessment unit is located within said pharmaceutical dispensing machine.

Agassi et al. teaches:
--wherein said automatic pharmaceutical dispensing assessment unit is located within said pharmaceutical dispensing machine (see: FIG. 4 where there is a method for facilitating dispensing medication from a dispensing station. Further see: paragraphs [0039] and [0040] where dispensing is occurring when the dispensing station is instructed to dispense. An assessment unit is located within the station here that is able to determine medication before dispensing said medication).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein said automatic pharmaceutical dispensing assessment unit is located within said pharmaceutical dispensing machine as taught by Agassi et al. for the pharmaceutical dispensing machine and assessment process as disclosed by Parrish, Dettinger et al., and Chudy in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Parrish, Dettinger et al., and Chudy describes a pharmaceutical dispensing machine where an assessment is being made to determine a pharmaceutical to be dispensed thus one could substitute where (the location that the assessment is being made) the assessment is being made to obtain predictable results of generating an assessment for determining a pharmaceutical. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2020/092756A to Parrish in view of in view of U.S. 2016/0085927 to Dettinger et al. further in view of U.S. 2017/0057682 to Chudy as applied to claims 1 and 12, further in view of U.S. 2006/0253096 to Blakley et al.
As per claim 4, Parrish, Dettinger et al., and Chudy in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein said assessing a status of each one of said plurality of patients comprises performing at least one test and said determined time before said time of dispensing is relative to the time required to receive results of said test.
Blakley et al. further teaches wherein said assessing a status of each one of said plurality of patients comprises performing at least one test and said determined time before said time of dispensing is relative to the time required to receive results of said test (see: paragraph [0036] where a test of patient status is being performed via measuring the ECG waveforms of the patient. The dispensing time here occurs after the resulting physiological measurements (test results) are taken, thus the dispensing time here is relative to the time required to receive the test results).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein said assessing a status of each one of said plurality of patients comprises performing at least one test and said determined time before said time of dispensing is relative to the time required to receive results of said test as taught by Blakley et al. in the method as taught by Parrish, Dettinger et al., and Chudy in combination with the motivation(s) of allowing somewhat rapid changes in medication regimens due to patient monitoring (see: paragraph [0005] of Blakley et al.).

As per claim 5, Parrish, Dettinger et al., and Chudy in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein said determined time before said time of dispensing is relative to the time required for the pharmaceutical dispensing machine to finish said pharmaceutical dispensing process.
Blakley et al. further teaches wherein said determined time before said time of dispensing is relative to the time required for the pharmaceutical dispensing machine to finish said pharmaceutical dispensing process (see: paragraph [0037] where the monitoring of the health parameter allows a medical care provider to quickly authorize a second medication regimen for the IMC to dispense to the patient. The determined time here is any time before the dispensing of the pharmaceutical, thus the determined time is relative to the time required for the machine to finish dispensing the pharmaceutical).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein said determined time before said time of dispensing is relative to the time required for the pharmaceutical dispensing machine to finish said pharmaceutical dispensing process as taught by Blakley et al. in the method as taught by Parrish, Dettinger et al., and Chudy in combination with the motivation(s) of allowing somewhat rapid changes in medication regimens due to patient monitoring (see: paragraph [0005] of Blakley et al.).

As per claim 16, Parrish, Dettinger et al., and Chudy in combination teaches the unit of claim 12, see discussion of claim 12. The combination may not further, specifically teach wherein said automatically assessing a status of each one of said plurality of patients comprises performing at least one test and said determined time before said time of dispensing is relative to the time required to receive results of said test.
Blakley et al. further teaches wherein said automatically assessing a status of each one of said plurality of patients comprises performing at least one test and said determined time before said time of dispensing is relative to the time required to receive results of said test (see: paragraph [0036] where a test of patient status is being performed via measuring the ECG waveforms of the patient. The dispensing time here occurs after the resulting physiological measurements (test results) are taken, thus the dispensing time here is relative to the time required to receive the test results).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein said automatically assessing a status of each one of said plurality of patients comprises performing at least one test and said determined time before said time of dispensing is relative to the time required to receive results of said test as taught by Blakley et al. in the system as taught by Parrish, Dettinger et al., and Chudy in combination with the motivation(s) of allowing somewhat rapid changes in medication regimens due to patient monitoring (see: paragraph [0005] of Blakley et al.).

As per claim 17, Parrish, Dettinger et al., and Chudy in combination teaches the unit of claim 12, see discussion of claim 12. The combination may not further, specifically teach wherein said determined time before said time of dispensing is relative to the time required for the pharmaceutical dispensing machine to finish said pharmaceutical dispensing process.
Blakley et al. further teaches wherein said determined time before said time of dispensing is relative to the time required for the pharmaceutical dispensing machine to finish said pharmaceutical dispensing process (see: paragraph [0037] where the monitoring of the health parameter allows a medical care provider to quickly authorize a second medication regimen for the IMC to dispense to the patient. The determined time here is any time before the dispensing of the pharmaceutical, thus the determined time is relative to the time required for the machine to finish dispensing the pharmaceutical).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein said determined time before said time of dispensing is relative to the time required for the pharmaceutical dispensing machine to finish said pharmaceutical dispensing process as taught by Blakley et al. in the system as taught by Parrish, Dettinger et al., and Chudy in combination with the motivation(s) of allowing somewhat rapid changes in medication regimens due to patient monitoring (see: paragraph [0005] of Blakley et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Rachel L. Porter/Primary Examiner, Art Unit 3626